Citation Nr: 0619574	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  96-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbosacral disc herniation at L5-S1.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from December 1975 to December 
1978 and from January 1990 to December 1994.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1996 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for the veteran's low back disability.  A personal 
hearing at the RO was held in September 1996.  In August 
1997, the hearing officer assigned an increased rating to 40 
percent for the low back disability, effective from June 20, 
1996, the date of a VA outpatient progress note showing a 
worsening of his back disability within one year of receipt 
of his claim for an increased rating.  38 C.F.R. §§ 3.155, 
3.157, 3.400(o)(2).  The Board remanded the appeal for 
additional development in August 2003 and January 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
decided herein has been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain, limitation of motion, and degenerative 
disc disease at L5-S1; no more than mild functional 
limitation due to pain or during flare-ups is demonstrated.  

3.  The veteran's service-connected disabilities include 
lumbosacral disc herniation at L5-S1, rated 40 percent 
disabling; hypertension, rated 10 percent disabling; and 
residuals of left wrist fracture and post operative left 
fifth toe, each rated noncompensably disabling.  The combined 
rating is 50 percent.

4.  The veteran has an associates degree in electronic 
engineering and has occupational experience as a mail handler 
and in technical support; he reportedly last worked full-time 
in July 2003.  

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral disc herniation at L5-S1 are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5295 (prior to 
9/26/03) and 5237 (from 9/26/03).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in September 2002, and the 
August 2003 Board remand fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claims for increased rating, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in July 
2004 and November 2005.  The veteran was notified of the 
evidence that was needed to substantiate his claims and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
The veteran was also afforded two VA examinations for the 
specific purpose of determining the extent and severity of 
his low back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Under the old version for intervertebral disc syndrome 
(Diagnostic Code 5293), a 60 percent evaluation was assigned 
for pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id. 

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, Diagnostic Code 
8520, addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8520 (2005).  An 80 percent rating 
is warranted for complete paralysis of the nerve when the 
foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes five 
VA examinations conducted in October and November 1996, 
August 1998, March 2003, and May 2004; numerous VA outpatient 
progress notes from 1996 to 2005, private medical records for 
treatment in 1996 and 1997, and the veteran's VA vocational 
rehabilitation records.  

The veteran's complaints on all of the examinations were 
essentially the same, that he has chronic back pain radiating 
into his right lower extremity, and limitation of motion.  On 
VA neurological examination in October 1996, the veteran 
reported that he worked full-time at the U.S. Postal Service 
as a clerk, and said that he was able to do the job because 
it was sedentary.  On examination, Kernig was positive at 70 
degrees, bilaterally, and there was diminished pinprick 
sensation over the posterior buttock, thigh, and lateral 
calves.  There was tenderness over deep palpation of the 
sciatic notch, bilaterally.  The veteran's gait and station 
were normal, deep tendon reflexes were 2+, and flexor and 
extensor motor power in all extremities was 5/5.  The 
diagnosis included L4, 5, S1 radiculopathy with history 
suggestive of herniated nucleus pulposus.  

On VA orthopedic examination in November 1996, the veteran 
reported that he lost five days of work between 1994 and 
1995; three weeks of work in 1996, secondary to back pain, 
and an additional six weeks related to an epidural steroid 
injection.  On examination, there was no radiculopathy and no 
bowel or bladder problems.  Forward flexion was to 60 degrees 
with marked pain, and extension was to 15 without pain.  
Lateral flexion was to 20 degrees on the right and to 30 
degrees on the left, and right and left lateral rotation was 
to 5 degrees, all without pain.  Straight leg raising was 
positive with some weakness in the lower extremities.  
Musculature of the back was well developed with muscle spasm 
on the right.  Deep tendon reflexes were equal at the knees 
and ankles.  X-ray studies showed disc herniation at L5-S1.  
The diagnoses included history of worsening back pain with 
diagnostic evidence of large central disc at L5-S1.  

The pertinent clinical findings on VA examination in August 
1998, included forward flexion to 70 degrees, backward 
extension to 25 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 25 degrees.  X-ray studies 
revealed mild arthritic changes with Grade I retrolisthesis 
of L5 over S1.  An MRI revealed L5-S1 degeneration and a 
small central herniation significantly smaller than compared 
to an MRI in December 1995.  

When examined by VA in March 2003, the veteran reported that 
he had obtained an associates degree in electronic 
engineering in 2001, but was unemployed and unable to find 
work.  On examination, his lumbar lordosis was normal with 
paraspinous muscle spasm noted and there was mild tenderness 
over the L5-S1 area.  Forward flexion was to 70 degrees with 
pain beginning at 60 degrees.  Extension was to 18 degrees, 
lateral flexion to the left was to 30 degrees with right-
sided pain, and lateral flexion to the right was to 25 
degrees.  Rotation was to 28 degrees.  The veteran was able 
to walk on his toes without significant difficulty, but 
complained of pain when walking on his heels.  Straight leg 
raising in the supine position was positive, bilaterally, but 
raising in the supine position was negative.  Knee and ankle 
jerk was 1+, and sensation was intact in both lower 
extremities.  The diagnoses included chronic back pain and 
history of herniated nucleus pulposus at L5-S1.  

When examined by VA in May 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that he worked full-time doing customer service from 
April 2002 through July 2003, but left the job because he 
could not sit for extended periods of time.  He said that he 
had not been placed on any formal work restrictions by a 
physician.  He said that he was last seen by his treating 
physician in June 2003, and that the physician had advised 
him at some unspecified time to take three days of bed rest 
for his back pain.  The veteran reported that he could walk 
about 1/4 mile before the onset of pain, and that he could not 
stand for more than 30 to 45 minutes.  There was no history 
of any giving way of the legs or falling down, and the 
veteran reported that he needed help getting out of the bath 
tub and putting on his socks.  He did not use a cane or other 
assistive devices to ambulate, but reported wearing a back 
brace a couple of times a month, depending on his symptoms.  

On examination, his health was good and he appeared to be in 
slight distress during movements in the examining room.  He 
was able to stand on his heels and toes equally without any 
increased complaints of pain and no evidence of 
incoordination or loss of balance.  His stature was erect and 
his pelvis level, there was no evidence of scoliosis or 
muscle spasm, and his lumbar lordosis was normal.  Forward 
flexion was to 40 degrees with pain when assuming the erect 
position.  Extension and right lateral bending was to 10 
degrees, left lateral bending was to 15 degrees, and rotation 
was to 10 degrees, bilaterally.  The veteran reported pain on 
all motions.  There was no tenderness in the lumbar spine or 
buttock.  Deep tendon reflexes were symmetrical, bilaterally 
at 1/4 at the knees and ankles, and there were no 
pathological reflexes.  Sensation with a pin revealed 
irregular sensory distribution with the veteran being aware 
of all normal dermatome patterns although he reported 
decreased sensation about his toes.  Strength in both 
quadriceps and the left leg was 5/5, and 4/5 in the remaining 
muscles of the right leg.  Straight leg raising (SLR) was 
positive at 60 degrees in the right leg and 70 degrees in the 
left leg in the sitting position.  In the supine position SLR 
was positive at 50 degrees on the right and 70 degrees on the 
left.  The examiner commented that x-ray studies in March 
2003 revealed severe degenerative disc disease at L5-S1.  The 
diagnoses included degenerative disc disease at L5-S1 and 
chronic lumbar strain with evidence of small disc herniation.  

The examiner commented that there was evidence of slight 
weakness of the L5 innervated muscles and limitation of 
motion of the back but no measurable atrophy.  The veteran's 
sensory changes did not correlate with any specific dermatome 
pattern and the neurological finding were somewhat varied and 
nonspecific, but were compatible with disc herniation.  

The VA outpatient progress notes showed that the veteran was 
seen for back problems periodically from 1996 to the present.  
The vocational rehabilitation records indicated that he was a 
full-time student from 1999 to 2001.  While in school, he was 
seen by VA on only a couple of occasions and had no specific 
complaints other than some manageable back pain.  (See 
September 2000, and April and July 2001 VA progress notes).  
When seen in February and April 2003, he had full range of 
motion of the lumbar spine with pain, and no functional 
disability.  In March 2004, he reported that he was fired 
from the Postal Service in 1998, and that with two associates 
degrees, he was still unable to find employment because of 
his back disability.  The veteran reported that his back pain 
was fairly well managed by medication, but reported that 
there were occasions when the medications were ineffective.  
He denied any history of drug or alcohol abuse, but 
toxicology evaluations by VA repeatedly tested highly 
positive for cocaine metabolites.  (See March 2005 VA 
outpatient note).  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the September 1996 personal hearing, VA 
outpatient treatment records and examination reports, and 
private medical records.  In this case, the medical evidence 
of record does not demonstrate more than severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief at anytime during the pendency of this appeal.  Muscle 
spasms were noted on only two occasions over the last ten 
years, and there were only occasional reports of sciatic 
neuropathy.  There was no significant muscle weakness; no 
loss of muscle tone or bulk, and no evidence of absent ankle 
jerk or any other significant neurological findings.  Thus, a 
rating in excess of 40 percent under the old criteria for 
intervertebral disc syndrome (DC 5293) is not warranted.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine, albeit with pain, 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for unfavorable ankylosis 
is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  The veteran 
does not claim nor does the evidence show any incapacitating 
episodes over the past year or any required bed rest due to 
his low back disability.  Although the veteran reported in 
2004, that a physician advised him once to take three days of 
bed rest, he has not provided any corroborating evidence that 
he was "prescribed" bed rest nor is there any mention of 
prescribed bed rest in any of the medical reports of record.  
The most restricted range of motion of the lumbar spine 
during the pendency of this appeal was limited to 40 degrees 
of flexion with a combined range of 95 degrees.  (See May 
2004 VA examination report).  There was no evidence of muscle 
spasm, abnormal gait or spinal contour, such as scoliosis, 
reversed lordosis, or kyphosis.  Thus, the Board finds that 
the evidence does not meet the criteria for an evaluation in 
excess of 40 percent under either the old or the revised 
regulations.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for an evaluation of 
even 10 percent under the revised criteria of DCs 5237/5243.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than severe 
limitation of motion or severe recurring attacks of 
intervertebral disc syndrome, which is commensurate with a 40 
percent evaluation under the old rating schedule pursuant to 
Diagnostic Codes 5292, 5293, or 5295.  Applying the clinical 
findings of record subsequent to the date of the revised 
regulations in September 2002, the low back disability would 
equate to no more than a 20 percent evaluation under the new 
General Rating Formula for Disease and Injuries of the Spine.  

Other than complaints of radiating pain and slight weakness 
in the right lower leg, the objective medical evidence of 
record does not show any significant neurological impairment.  
Assuming for the sake of argument, that the veteran's 
neurological symptoms were of sufficient severity to assign a 
separate 10 percent rating under DC 8520 for mild incomplete 
paralysis of the sciatic nerve, an evaluation in excess of 40 
percent would not be warranted under the revised rating 
criteria.  That is, by separately evaluating and combining 
the neurologic and orthopedic manifestations of the veteran's 
low back disability, a combined evaluation in excess of 40 
percent would not be available from September 23, 2002.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has good strength, nearly 
50 percent or more of normal range of motion, and no 
significant neurological impairment referable to the lumbar 
spine.  He successfully complete vocational rehabilitation, 
earned an associates degree in electronic engineering, and 
worked for more than 15 months as a technical support 
representative on a help desk during the pendency of this 
appeal.  Although he claims that he quit the job because he 
couldn't sit for extended periods due to back pain, he has 
not provided any evidence to substantiate that assertion.  
The veteran specifically denied that he has even been placed 
on work restriction by a physician, nor has he demonstrated a 
functional impairment beyond that contemplated by the 40 
percent evaluation currently assigned.  The Court has held 
that, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the most 
recent VA examination in May 2004 showed no evidence of 
increased pain or incoordination when sitting, standing, or 
walking, and no evidence of muscle atrophy or more than mild 
neurological impairment.  In light of the clinical findings 
of record, the Board finds that an increased evaluation based 
on additional functional loss due to the factors set forth 
above is not demonstrated.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  While the veteran has a single disability 
rated 40 percent disabling, he does not have a combined 
rating of 70 percent or more.  His combined rating is 50 
percent.  Therefore, he does not meet the threshold 
requirements for TDIU.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a college 
education and has occupational experience as a mail handler.  
He has not been hospitalized for his low back disability 
since service and has been seen by VA for back problems on 
only a couple of occasions since 2003.  There is no competent 
evidence that the veteran's service-connected disabilities, 
alone, renders him unemployable.  The evidentiary record 
shows that he was employed full-time as a mail handler until 
he was fired in 1998, and that he apparently worked full-time 
in customer service for more than a year from 2002 to 2003, 
at which time he reportedly quit.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education and occupational 
background, render him unable to secure or follow a 
substantially gainful employment.  


ORDER

An increased evaluation for lumbosacral disc herniation at 
L5-S1, is denied.  

Entitlement to TDIU is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


